Title: To John Adams from Christopher Gore, 8 August 1800
From: Gore, Christopher
To: Adams, John



Sir
London 8. August. 1800—

I am desired, by Monsieur Saladin, to forward the inclosed for your perusal. It was written, & published the last winter, but its contents being disagreeable to the Government, the Sale was suppressd.
Among the various, & extraordinary events, which take place in the present War, that of the Resistance of a Danish Convoy to a search, seem’d to be of some significance; especially, as this Resistance was in conformity to the express orders of the King of Denmark. But as Russia, though extremely cold towards England, appears indisposed, according to accounts here, to cooperate with the Naval Powers of the North, there is reason to believe the Affair will be compromised.
Our last accounts from Paris are to the 5th instant, but are no other than what the public papers afford. A Mr Grant who left that city 25th. ult. knew nothing of the State of Negotiation between your Ministers, & France. He supposed that; at his Departure; the Conferences were suspended, but while he was detained at Calais, he receiv’d a letter from an American, Mr Mitchel, which mentiond that the negotiation was resumed, and likely to end satisfactorily—As the American Envoys preserve Secrecy in all their transactions, nothing can be relied on from either of these Reports, and they are mention’d only as stories in circulation here, while you, doubtless, have direct, & later information, which probably shows that they are without any foundation.
An American Vessel, bound from NYork to Bristol, and laden with Naval Stores, according to accounts in the English News Papers, has been captured by a French privateer, & orderd to France. This has given occasion to the Underwriters, at Lloyds, to raise the Premium of Insurance from England to the U. States, on Vessels belonging to the latter, from 5 to 10 per Cent—I have the Honor to be, Sir, with the / most perfect Respect, Your / very obedient, Humble servant

C. Gore